Citation Nr: 0119784	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-16 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to May 4, 1995, for 
the award of a 100 percent disability evaluation for service-
connected Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming, which assigned an effective 
date of May 4, 1995, for the grant of a 100 percent 
evaluation for PTSD.

This issue was previously before the Board in December 1999, 
at which time it was denied.  The veteran appealed the 
Board's denial of this claim to the United States Court of 
Appeals for Veterans Claims (the Court).  In November 2000, 
the Court granted a joint motion to remand this appeal to the 
Board.

In a statement dated in November 2000, Carol J. Schneider, 
Ph.D., noted that a "Rating Decision" dated June 28, 1967, 
for hospital and treatment purposes mentions that the 
veteran's discharge examination showed mild anxiety reaction 
and that the veteran was concerned that this "rating is 
open."  Dr. Schneider stated that despite continuous and 
severe anxiety-based problems from 1967 on, no percentage 
rating was done until 1993 when only a 30 percent rating was 
given.  Dr. Schneider stated that what was called Mild 
Anxiety Disorder in June 1967 was an already chronic case of 
PTSD which was not at all mild.  In a statement dated in 
March 2001, the veteran's attorney stated that the veteran 
was claiming service-connected benefits for his psychiatric 
disorder at a 50 percent level beginning in 1968.  It appears 
that the veteran is claiming entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
This matter is referred to the RO for appropriate action.

By a rating decision dated in October 1993, the RO denied 
service connection for hearing loss.  In this decision, the 
RO stated that the service medical records were "completely 
negative for claimed condition. . . .  It would be 
speculating to find that a hearing loss which is first shown 
in 1989 was due to service more than 20 yrs ago."  In March 
2000, additional evidence was associated with the claims 
file, including copies of service medical records which 
reflect that the veteran was evacuated from Vietnam in 
November 1965 because of his complaints that he could not 
hear.  Discharge diagnoses included the following:  Deafness, 
bilateral, minimal of 6 & 8,000 cycles only."  The 
additional evidence also includes the veteran's description 
of his exposure to acoustic trauma during service.  (By a 
rating dated in May 1996, the RO established service 
connection for tinnitus.)  In the opinion of the Board, the 
veteran has raised a claim of service connection for hearing 
loss which, pursuant to the provisions of 38 C.F.R. 
§ 3.156(c), may warrant de novo consideration.  This matter 
is also referred to RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained.

2.  The veteran contacted the RO in January 1993 and 
requested that his initial compensation claim, filed December 
8, 1992, be amended to include a claim of service connection 
for PTSD.

3.  In an October 1993 rating decision, the RO granted 
service connection for PTSD, and assigned a disability rating 
of 30 percent, effective from December 8, 1992; the veteran 
was provided notice of this decision and of his appellate 
rights in November 1993, and he did not appeal.

4.  After the October 1993 rating decision, the earliest 
document which may be considered a claim for increase is a VA 
outpatient treatment record reflecting treatment for PTSD 
dated December 3, 1993.

5.  VA outpatient treatment records document that an increase 
in the veteran's PTSD became factually ascertainable 
beginning January 13, 1993, and that his PTSD warranted a 100 
percent continuously from that period to the present.


CONCLUSION OF LAW

An effective date of January 13, 1993, is warranted for the 
award of a 100 percent evaluation for PTSD.  38 U.S.C.A. 
§§ 1155, 5110, 7104 (West 1991 & Supp. 2000); the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.102, 3.151, 
3.157, 3.400, 4.7, 4.132 Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contacted the RO in January 1993 and requested 
that his initial compensation claim, filed December 8, 1992, 
be amended to include a claim of service connection for PTSD.

The veteran underwent initial VA examination in February 
1993.  The VA physician concluded that the veteran exhibited 
a classic long-term history of PTSD, including virtually all 
of the usual signs and symptoms.  The veteran also exhibited 
depressive symptoms which could have been diagnosed as 
dysthymic disorder and possibly major depression, which were 
clearly secondary to the veteran's PTSD.  The examiner's 
diagnoses included PTSD, chronic type, moderate to severe, 
dysthymic disorder, secondary to PTSD, and alcohol abuse, not 
currently active, secondary to PTSD.

In an October 1993 rating decision, the RO awarded the 
veteran service connection for PTSD, and assigned a 30 
percent disability rating.  The veteran was notified of this 
decision and of his appellate rights by a letter in November 
1994, and he did not appeal.

VA outpatient treatment records reflect that the veteran was 
seen on December 3, 1993, at which time he reported 
experiencing nightmares and intrusive thoughts.  Examination 
revealed that he was agitated and that his affect was 
restricted.  He was assessed as having PTSD with depression.

The December 1993 entry is part of a group of VA treatment 
records documenting treatment from January 1993 through 
September 1995 first received by the RO in September 1995.  A 
review of the record finds that VA treatment records dated 
from December 1992 through February 1993, only, were of 
record at the time of the October 1993 rating decision.  The 
Board notes that the October 1993 rating decision indicates 
that VA treatment records dated from December 1992 through 
August 1993 were considered.  But, while records of treatment 
in urology dated in July and August 1993 are present in the 
claims file and appear to have been present at the time of 
the October 1993 rating decision, the Board cannot find 
records documenting VA treatment for any neuro-psychiatric 
disability beyond February 1993 that appear to have then been 
of record.

These records further document treatment from March 1993 
through April 1994 for such symptoms as increased intrusive 
thoughts, nightmares, anger and rage, increased stress, and 
suicidal and homicidal ideation.  While the records show that 
he attended group therapy, examiners continued to observe the 
veteran to practice isolation and withdrawal and to exhibit 
an utter inability to deal with authority or to deal 
appropriately with adverse social situations.  The records 
show that, overall, he presented with restricted affect, 
depression, and frustration.  On several occasions, the 
records reflect that he was actively suicidal or homicidal.  
Finally, these records show that he was unemployed 
intermittently throughout this time period.

The veteran reported for routine follow-up VA examination in 
April 1995.  The veteran reported that he had worked as a 
"cowboy/hand" from August 1993 to March 1994 earning 
$1,000+ per month; that he worked as an equipment operator 
from June 1994 to August 1994, earning $1,000 per month; and 
that he worked as a driver from October 1994 to the present, 
earning $0.215 per mile.  The VA physician noted that 
"although dissatisfied with the lifestyle and the income he 
is making, he at least feels that he is able to hold a job 
and has done so for six months."  The examiner opined that 
the veteran had improved slightly since the February 1993 
examination.  The examiner opined that the veteran's 
improvement was due to the fact that he was productive and 
employed, even though he was dissatisfied with his lifestyle.  
Diagnosis was PTSD, chronic, mild to moderate.  A Global 
Assessment of Functioning Score (GAF) of 65 was assigned.  

In May 1995, the RO issued a decision which found that the 
veteran's PTSD was not severe enough to warrant an increased 
evaluation.  Accordingly, the RO continued the 30 percent 
disability rating previously assigned.  The veteran initiated 
an appeal of that decision in July 1995.

In an August 1995 statement to the RO, the veteran described 
his experiences in Vietnam.  Lay statements dated in August 
and September 1995 from the veteran's wife, son, and daughter 
recounted the veteran's history of drinking and violence.  An 
August 1995 lay statement from one of the veteran's previous 
employers revealed that the veteran was easily agitated and 
withdrawn.  Also of record are statements from the veteran, 
submitted to the RO in September 1995, which outlined the 
veteran's employment history from 1966 to 1995.  

VA in-patient/out-patient treatment records and private 
medical reports were obtained which revealed treatment for 
various disabilities, including PTSD, from May 1967 to 
September 1995.

The record contains information provided by the veteran's 
last known employer reflecting that the veteran was 
terminated from employment as a "driver/trainer"  May 3, 
1995.  The reason given for the termination was that the 
veteran had a "workman's comp[ensation] related injury [and 
had an] argument with our safety director."

In September 1995, the veteran filed an application for 
increased compensation based on unemployability, stating 
therein that a "PTSD related work incident with fellow 
employees result[ed] in termination."  He reported that PTSD 
initially affected his full time employment in May 1995; that 
he last worked full time in May 1995; and that he became too 
disabled to work in May 1995.  In an attached list, the 
veteran documented his employment history and provided a 
detailed employment history which reflects, in part, the 
following:

	March 1992 to December 19, 1992:  no work listed;

December 20, 1992, to January 4, 1993:  worked 60 hours 
per week as a ranch hand, missing one day of work;

January 5, 1993, to April 19, 1993:  no work listed;

April 20, 1993, to July 10, 1993:  worked 60 hours per 
week as a ranch hand, missing 8 days of work; 

August 10, 1993, to March 20, 1994:  worked 55 hours per 
week as a ranch hand, missing 17 days of work; 

April 15, 1994 to June 3, 1994:  worked 80 hours per 
week as a driver, missing 5 days of work; 

June 10, 1994, to August 30, 1994:  worked 45 hours per 
week as an equipment operator, missing 2 days of work; 

September 10, 1994, to September 20, 1994:  worked 60 
hours per week as an equipment operator, missing 3 days 
of work; 

October 2, 1994, to May 3, 1995:  worked 90 hours per 
week as a driver, missing 40 days of work.

He reported that May 3, 1995, was his last day of employment.

During VA psychiatric examination in November 1995, the VA 
physician noted that the veteran's condition had worsened 
since the April 1995 examination.  He was unable to work and 
was more depressed.  The physician stated that the veteran's 
PTSD was moderately severe with a secondary dysthymic 
disorder.  The examiner listed a GAF of 50.

In an addendum to the November 1995 examination, the VA 
physician stated that he did not believe that the veteran 
would be able to emotionally tolerate significant contact 
with the public or rigid employment schedules.  The physician 
opined that given the veteran's work history, any future 
employment would require retraining and if such retraining 
was not available, the veteran would be unemployable.

During a November 1995 RO hearing, the veteran testified that 
he continued to have night sweats and nightmares and his PTSD 
never went away.  He testified that he was reclusive, had no 
friends and did not want any.  He stated that when he worked 
he had difficulty dealing with authority figures because they 
made him angry and he experienced almost uncontrollable 
outbursts of rage.  He expressed his concern that he wrecked 
his first two marriages and messed up the lives of his 
children.  He described trying to kill his son-in-law with an 
ax while in a rage.  He testified that he thought he was 
unemployable and described several incidents of violence but 
reported that he had not been arrested.

The veteran's spouse testified that he did not like to be 
around people and participate in social conversations.  She 
stated that he did not have any other relationships or 
socialize with anyone other than herself and his children.  
She stated that he stayed at home all day and that she made 
him take her to work so he would have a reason for taking a 
shower.  She testified that the veteran experienced 
nightmares and often hit her while he was sleeping.  

Based on the above information, the hearing officer issued a 
supplemental statement of the case in February 1996, which 
increased the disability rating assigned to the veteran's 
PTSD from 30 percent to 50 percent.  The veteran then 
submitted additional evidence that he had quit his job as a 
truck driver on May 3, 1995.

In a May 1996 decision, the RO granted entitlement to TDIU, 
with an effective date of May 4, 1995.  The RO noted that, 
although the veteran did not "technically" meet the 
schedular requirements on that specific date, the VA 
psychiatrist had opined that the veteran was unemployable due 
to his service-connected disabilities, "and he shortly 
thereafter met the schedular criteria for such."  Thus, the 
RO conceded entitlement to TDIU, made retroactive to the day 
following when the veteran was officially shown as last 
employed:  May 4, 1995.

The Board, in an August 1997 decision, reviewed the veteran's 
claim under the applicable criteria existing both before and 
after November 7, 1996.  The Board noted that under the 
criteria set forth prior to November 7, 1996, "[t]he 
individual must be demonstrably unable to obtain or retain 
employment" to be entitled to an evaluation of 100 percent 
for PTSD.  It was noted that the veteran was gainfully 
employed in April 1995, and he had shown improvement in his 
PTSD symptomatology since the February 1993 VA examination.  
It was also noted that VA examination in November 1995 
revealed that the veteran was unemployed at that time, and 
showed a worsening of PTSD symptoms since the April 1995 
examination.  As the evidence reflected that the veteran was 
"socially isolated, . . . suffer[ed] from disturbed thought 
and behavioral processes associated with almost all daily 
activities, and . . . demonstrably unable to work," the 
Board granted entitlement to a 100 percent evaluation for 
PTSD.

By a September 1997 decision, the RO held that May 4, 1995, 
was the appropriate effective date for the assignment of the 
100 percent rating for the veteran's PTSD.  The RO held that 
the evidence reflected that May 4, 1995, was the date that 
the veteran was considered no longer employable.  

Subsequent to the transfer of his claims file to the Board 
for appellate review, the veteran wrote directly to the 
Chairman of the Board in October 1999.  He submitted a self-
compiled chronological outline of his contacts with VA from 
June 1967 to September 1999.  Attached to the outline were 
medical and VA documents already of record; a letter from the 
police department with which the veteran was employed, 
reflecting that the veteran was reprimanded in 1973 during 
his employment with that department; a letter from a former 
fellow police officer, dated in September 1999, describing 
psychiatric symptoms the veteran evidenced during his tenure 
as a police officer; and copies of two letters from VA 
reflecting that the veteran's request for VA to pay private 
hospital expenses incurred in 1988 was denied, as the veteran 
was treated for nonservice-connected disorders.  The letters 
from VA also informed the veteran of his right to appeal the 
decision, and appropriate appeal forms were enclosed.  

In reference to his treatment at a private hospital in 1988, 
the veteran asserted that although he was diagnosed with 
bronchitis at that time, "I know it was another episode of 
PTSD, so intense that it once again gave me severe chest 
pains, hyperventilation, etc.  The symptoms mimicked those of 
a heart attack." 

The veteran also submitted medical records from a private 
physician dated in August 1981.  These outpatient 
examinations reveal diagnoses of severe anxiety neurosis and 
hypertension.  The physician noted that the veteran was 
"definitely under stress."  The last record of the private 
physician, dated August 31, 1981, noted that the veteran 
"[c]an return to work," and that the veteran was 
"[a]dvised to get [a] new job type."

Also submitted were private medical reports from Sparks 
Family Hospital, which reveal that the veteran presented in 
December 1986 with complaints of chest and back pain.  
Radiological examinations included a normal upper abdominal 
ultrasound; provided two normal electrocardiograms; and 
revealed no acute cardiopulmonary disease.

In the December 1999 decision, the Board denied an effective 
date prior to May 4, 1995 for a 100 percent rating for PTSD.  
In reaching this decision, the Board found that the date of 
receipt of the claim for increase was April 26, 1995, and 
that inasmuch as the veteran worked full time (45 to 90 hours 
per week) for several employers as a driver and equipment 
operator from April 15, 1994, to May 3, 1995, the 
preponderance of the evidence showed that the veteran's PTSD 
did not warrant a rating of 100 percent prior to May 4, 1995.

In the Joint Motion for Remand, dated in November 2000, the 
parties asserted that the case should be remanded for the 
Board to discuss whether VA medical records dated from 
December 1993 to February 1994 constituted an informal claim 
for an increased disability rating for PTSD and if so, re-
evaluate its analysis as to the earliest date a rating 
increase was factually ascertainable.  Additionally, it was 
asserted that, in analyzing the earliest date ascertainable, 
the Board 

must provide reasons or bases for the 
earliest date it is ascertainable that 
the evidence shows "total occupational 
and social impairment, due to such 
symptoms as:  gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or other; intermittent 
inability to perform activities of daily 
living. . .; disorientation to time or 
place; memory loss for names. . ."  38 
C.F.R. § 4.130 (1999).  While the parties 
agree that employability is [a] 
significant factor for determining 
effective date, the BVA must also must 
(sic) apply the rating schedule.  It is 
possible that [the veteran] could engage 
in substantial gainful employment, yet 
still meet the schedular criteria for a 
100 percent rating.

In a footnote, the parties stated that the Board should also 
consider whether it is required to apply the rating schedule 
that existed prior to October 8, 1996.  In another footnote, 
the parties stated that the Board should consider whether the 
veteran's employment prior to May 4, 1995 was marginal 
employment, citing the provisions of 38 C.F.R. § 4.16(a) 
which provide that where a veteran's annual income does not 
exceed the amount established as the poverty threshold, 
employment shall be considered marginal.

In March 2001, the veteran's attorney submitted additional 
evidence and argument in support of the veteran's claim with 
the appropriate waiver of review by the agency of original 
jurisdiction under 38 C.F.R. § 20.1304.  This evidence 
includes copies of service medical records; the veteran's tax 
returns for 1993 and 1994; a copy of the veteran's earning 
record from the Social Security Administration (SSA) for the 
period from 1961 to 1999; private psychological evaluations 
dated November 17, 2000 and November 6, 2000, proffered by 
Carol J. Schneider, Ph.D.; private treatment records dated in 
September and October 2000; a statement proffered by a co-
worked, dated in September 1999; and various articles and 
treatises.  The Board will briefly discuss the pertinent 
evidence.

Service medical records reflect that the veteran was 
initially evacuated from Vietnam in November 1965 because of 
his complaints that he could not hear.

Hospital records then document findings of minimal bilateral 
deafness at 6,000 and 8,000 cycles only with normal ear 
canals and membranes and bilateral intact Eustachian tubes.  
Moreover, the veteran exhibited no difficulty with normal 
conversational voice reception.  Because physical examination 
was, essentially, within normal limits and initial audiograms 
were inconsistent and variable, the veteran was referred for 
psychiatric evaluation.  Upon psychiatric examination, the 
veteran "presented as a moderately anxious male who 
describes himself as a "BS artist", i.e. he tells untruths 
or overexaggerates to enhance his own image.  Little was 
mentioned re his alleged hearing deficit, nor was it evident 
on interview."  The report further notes that the veteran 
had been in the U.S. Marine Corps for approximately 3-1/2 
years and had minimal difficulty prior to his second tour of 
duty in the Republic of South Vietnam.  Since his second 
tour, the veteran reported "increase in ethanol intake, 
interpersonal difficulties,,(sic) 'shakes' when in combat, 
and dissatisfaction with recon duty."  Other problems were 
identified:  a pending paternity suit and illness of a 
grandfather, for which the veteran was denied emergency 
leave.  The examiner concluded that if the veteran was 
returned to a combat area, he would continue to have 
difficulty.  However, given the veteran's past history, 
professed motivation for the Marine Corps, and the short time 
he had left to serve, the examiner opined the veteran would 
likely complete his enlistment if removed from combat.  An 
impression of situational reaction was diagnosed without the 
need for further hospitalization or treatment.

The copy of the 1993 U.S. Individual Income Tax Return shows 
that he and his wife earned a total of $15,727.00 in wages 
and salaries for that year, with an adjusted gross income of 
$4,980.00.  The return for 1994 reflects that they received 
$21,160.00 in wages and salaries, with an adjusted gross 
income of $14,602.00.  Form W-2 information for 1994 reflects 
that income from seven sources for the year.  SSA documents 
reveal that the veteran's taxed Social Security earning were 
$7,826.00 for 1993, $17,140.00 for 1994, and $11,189.00 for 
1995.

The November 2000 evaluation reports reflect, in aggregate, 
diagnoses of PTSD with residuals of traumatic brain injury 
including mood disorder due to brain injury and the opinion 
that the veteran is unemployable and that he has been 
unemployable since at least 1993.  The report is based on 
interviews with the veteran and his wife, and on review of 
the records, including service medical records.  Throughout 
the report, Dr. Schneider refers in detail to these 
documents, VA inpatient and outpatient treatment records, and 
statements proffered by the veteran's employers and family.  
The physician described the veteran as giving the impression 
he was seething with anger.  She observed him to use a cane 
and to display obvious signs of pain.  Dr. Schneider observed 
that when the veteran was finally diagnosed with PTSD in 
1992, he was in a period of unemployment that was to last 18 
months.  By 1993 the veteran was demonstrably unable to 
obtain or retain a job.  He was virtually isolated in his 
community and could not work with or around people.  Dr. 
Schneider stated that 1993 was the year that the veteran 
tried to kill his son-in-law with an ax, for which the 
veteran was hospitalized.  This showed, in her opinion, that 
he definitely had explosions of aggressive energy which 
resulted in a profound retreat from mature behavior.  Dr. 
Schneider also reported that this showed that the veteran's 
PTSD met the criteria for a 100 percent disability evaluation 
in 1993.  Reportedly, in 1994 "he began what was to be his 
last push for employment.  Vocational Rehabilitation helped 
him reinstate his lapsed trucker's license, and in October 
1994, he went to work for ... trucking lines."  After 30 days 
he had a rage reaction and two months later, in January 1995, 
he quit this job but was allowed to come back by a supervisor 
who had a family member with PTSD.  In May 1995, he got into 
a fight with the safety director and was fired for 
insubordination.  This was his last job.  Dr. Schneider made 
the following statement:  "It is my opinion that [the 
veteran's] employment in 1994 and 1995 for [the trucking 
company] was marginal employment within the meaning of 
section 4.16.  He held such employment because of special 
circumstances.  The employment did not constitute 
substantially gainful employment."


Legal Criteria

Initially, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

There are several avenues through which an appellant may 
obtain a 100 percent disability rating.  See Norris (Robert) 
v. West, 12 Vet. App. 413, 417-18 (1999); see also Holland 
(Lee) v. Brown, 6 Vet. App. 443, 446-47 (1994).  The first 
option is through a schedular rating.

The Board notes that the rating criteria for evaluating 
mental disorders were revised, effective November 7, 1996.  
Formerly, the Schedule provided, under the General Rating 
Formula for Psychoneurotic disorders, for the assignment of a 
100 percent rating when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9411 (1996).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
that is, in pertinent part, as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The second option, an extraschedular rating, applies in an 
exceptional or unusual case where a schedular rating is 
inadequate; in that instance, VA will consider whether 'the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  

As a third option, if the veteran has a certain level of 
schedular rating for a service-connected disability or 
disabilities and "if the veteran presents evidence that he 
is unable to secure a substantially gainful occupation as a 
result of a service-connected disability, he may be entitled 
to a total rating pursuant to 38 C.F.R. § 4.16(a), which is a 
100 percent rating."  Norris (Robert), supra.

Pursuant to section 4.16 of title 38, Code of Federal 
Regulations, 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is . . . unable to secure 
or follow a substantially gainful 
occupation as a result of service-
connected disabilities:  Provided that . 
. . if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. . . .  Marginal employment shall 
not be considered substantially gainful 
employment.  For purposes of this 
section, marginal employment generally 
shall be deemed to exist when a veteran's 
earned income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person.  
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold. 

38 C.F.R. § 4.16(a). 

The term "substantially gainful occupation" was recently 
discussed by the United States Court of Appeals for Veterans 
Claims (Court) in Faust v. West, 13 Vet. App. 342, 355-56 
(2000), as follows: 

Although [ 38 C.F.R.] § 4.16(a) does not 
define specifically what substantially 
gainful employment is, it does provide 
that "marginal employment" is not 
substantially gainful employment and thus 
implies that employment that is more than 
marginal may be considered to be 
"substantially gainful employment" . . 
. 

According to statistics provided by the U.S. Department of 
Commerce, Bureau of the Census, the poverty threshold for one 
person under the age of 65 was $7,518.00 for 1993; $7,710.00 
for 1994; and $7,929.00 for 1995.  See U.S. Department of 
Commerce, Bureau of the Census, Current Population Survey, 
Poverty Thresholds: 1999 (last modified Jan. 27, 2000).

In Faust the Court held that where the veteran became 
employed at a substantially gainful occupation-i.e., one 
that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works and without regard to 
the veteran's earned annual income prior to his having been 
awarded a 100 percent rating based on individual 
unemployability-such employment constitutes, as a matter of 
law, a substantially gainful occupation and thus "actual 
employability" for the purposes of C.F.R. § 3.343(c)(1).  
See Murincsak, Gleicher, Moore (Robert), and Ferraro, all 
supra.

Except as otherwise provided, the effective date of an award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increased will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Among the listed exceptions to the general rule, 
however, is the rule that applies to increases in disability 
compensation.  The effective date of such an increase will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the 
effective date will be the date the claim is received or the 
date entitlement to the benefit arose, whichever is later.  
38 C.F.R. § 3.400(o).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. §3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

1.  if an increase in the disability 
occurs after the claim is filed, the date 
that the increase is shown to have 
occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1))

2.  if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)

3.  if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2).

Harper, supra.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, an examination or hospitalization by VA will be 
accepted as a claim for increase filed on the date of the 
examination or treatment.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the claims file that may be interpreted as 
applications or claims-formal and informal-for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).


Analysis

As discussed above, in a December 1999 decision, the Board 
denied an effective date prior to May 4, 1995, for an award 
of a 100 percent disability rating for the veteran's PTSD.  
The veteran appealed the Board's denial of his claim to the 
Court.  In November 2000, the veteran's attorney and the 
Secretary entered into a joint remand.  In the same month, 
the Court granted the joint motion for remand, vacating the 
December 1999 Board decision and remanding the claim to the 
Board for further development in keeping with the provisions 
of the joint remand.

Initially, the Board notes that, during the pendency of this 
appeal, the VCAA was enacted, as described above.  
Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodies in the VCAA.

After review of the claims file, the Board finds that VA has 
meet the requirements of the VCAA.  The veteran's attorney 
submitted evidence directly to the Board in March 2001, with 
the appropriate waiver of review by the agency of original 
jurisdiction under 38 C.F.R. §  20.1304.  In a letter dated 
in March 2001, the veteran's attorney stated the following:

Further development under the VCAA is not 
necessary because (1) the agency has 
fully assisted [the veteran], 38 U.S.C. 
§ 5103A and (2) the notice given to [the 
veteran] concerning the reason for the 
denial of the claim is adequate.  38 
U.S.C. § 5103.

The Board concurs that the notification and duty-to-assist 
provisions mandated by the VCAA have been satisfied in this 
case.

As noted above, the RO granted service connection for PTSD in 
October 1993, rated as 30 percent disabling, with an 
effective date of December 8, 1992.  The veteran was properly 
notified of the RO's determination, and he did not appeal.  
The October 1993 rating decision is final as to the evidence 
of record at that time.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §  20.1103 (2000).

The effective date for an increase will be the earliest dates 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such a date, otherwise, the effective date will be 
the date the claim is received or the date entitlement to the 
benefit arose, whichever is later.  Harper, supra.  Thus, the 
Board must first determine the date of receipt of application 
for an increased rating following the final decision of 
October 1993.  The veteran did not file any document after 
the October 1993 rating and prior to the VA examination on 
April 26, 1995.  Nonetheless, in September 1995, the Board 
received VA treatment records for treatment accorded the 
veteran for his PTSD from January 1993 through September 
1995.  Among these records is an entry dated December 3, 
1993, which shows that the veteran was assessed as having 
PTSD.  While this VA outpatient treatment record was not 
associated with the claims file until September 1995, the 
Court has held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, even where they were not actually before 
the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  As such, this VA outpatient treatment record may 
be construed as a claim for an increase pursuant to 38 C.F.R. 
§ 3.157.  The Board finds that the December 1993 VA 
outpatient treatment record does constitute a claim for an 
increase in the disability evaluation for the service-
connected PTSD pursuant to 38 C.F.R. § 3.157, and that this 
is the earliest document which can be construed as a claim 
for an increase following the October 1993 rating decision.

As December 3, 1993, is now established as the date of the 
veteran's claim for an increased rating for PTSD, the Board 
must review the evidence dating back to December 3, 1992, to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992); Harper, supra.

Of record is a VA outpatient treatment record which shows 
that the veteran was assessed as having PTSD on January 13, 
1993.  At that time, it was noted that his affect was 
restricted, that his mood was moderately anxious and that he 
experienced nightmares, intrusive and avoidant thoughts, 
feelings of detachment, irritability, and outbursts of anger.  
Later that month, he was again diagnosed as having PTSD.  At 
that time, it was also noted that he was actively homicidal 
and intended to kill his son-in-law.  The veteran was 
hospitalized.

The Board finds that these symptoms show that an increase in 
the severity of the veteran's PTSD was ascertainable as early 
as January 13, 1993, and that his PTSD then warranted a 100 
percent evaluation under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Overall, the evidence now of record, 
including the VA treatment records from January 1993 through 
April 1994, reflect increased symptomatology including 
increased intrusive thoughts and nightmares, uncontrollable 
anger and rage, increased stress, and active suicidal and 
homicidal ideation.  In addition, these records demonstrate 
that even though he was participating in treatment and group 
therapy, he practiced isolation and withdrawal and exhibited 
an utter inability to deal with authority or to deal 
appropriately with adverse social situations.

It could be argued that these symptoms in and of themselves 
are insufficient to meet the criteria for a 100 percent 
evaluation under the scheduler criteria.  Nonetheless, the 
Board finds that the criteria is met for the following two 
reasons.

First, the evidence presents a picture of constructive 
unemployment, even though the records demonstrate that he was 
employed and did earn a wage throughout most of the time 
period in question.  The evidence shows that he held seven 
jobs in the time period from January 1993 to May 1995, and 
that he was actually unemployed for some of this time or 
missed work during his periods of employment.  In addition, 
this evidence further shows that while he was employed, he 
was certainly not functioning well in a normal employment 
environment.  Of record is a letter from a former employer, 
dated in August 1995.  The employer noted the veteran's 
"long history of short term employment in the trucking 
industry" and described the veteran as withdrawn and quiet.  
He observed that the veteran "doesn't deal well with people 
at all and his temper can be down right scary ... [He] is so 
full of hatred and violence that he places himself in a 
position that makes him impossible to work with."  The 
employer gave specific examples of this behavior.  In one, 
the veteran went into "a rage" over an easily fixable pay 
problem.  In another, the veteran aborted a training 
assignment and abandoned the truck to come home because he 
could not stand working with the student it was his 
responsibility to train.  The employer described the veteran 
as "agitated" about things that were "simply not things to 
get excited about."

Second, even excluding the concept of unemployability, the 
evidence of record establishes a disability picture in which 
"the attitudes of all contacts except the most intimate 
[were very nearly] so adversely affected as to result in 
virtual isolation in the community," as required for a 100 
percent evaluation under the criteria.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  As described above, VA 
treatment records present complaints and observations of 
increased intrusive thoughts and nightmares, uncontrollable 
anger and rage, and active suicidal and homicidal ideation.  
He was consistently observed to present with restricted 
affect, depressed, and frustrated; and, while he did pursue 
treatment, even attending group, he was yet observed to 
isolate and withdraw, exhibiting utter inability to deal with 
authority or adverse social situations, and utter intolerance 
for individuals other than his family.  Statements proffered 
by witnesses to some of these events give details of the 
veteran's utter inability to control his rage, utter lack of 
tolerance for people other than his immediate family, and his 
need to isolate.  It is during this time period, the evidence 
reflects, that the veteran actively attempted to kill his 
son-in-law and left a job because he could not tolerate, and 
wanted to kill, a student he was supposed to train.  He was 
further observed, according to a former employer, to threaten 
individuals who had made a mistake in his pay.  The evidence 
of record-including statements proffered by family members 
and a former co-worker, employment records, medical treatment 
records, and the Dr. Schneider's November 2000 reports-
corroborate these accounts, documenting both objective 
observations, as well as personal accounts, of the 
seriousness of his angry outbursts.  

Hence, after a review of the evidence of record, the Board 
finds that the veteran meets the criteria for a 100 percent 
evaluation for his service connected PTSD beginning with the 
treatment record dated January 3, 1993.  38 C.F.R. § 3.102, 
4.7, 4.132, Diagnostic Code 9411 (1996).

VA treatment records dated from March 1993 through April 
1994, initially acquired in September 1995, combine with 
those documents already of record to create a disability 
picture during the time period at issue of sustained increase 
in PTSD symptoms, escalating to the point of suicidal and 
homicidal ideation, inability to control rage, and utter 
intolerance for people.  Beginning with the treatment record 
dated January 3, 1993, the veteran's PTSD symptoms were 
productive of inability to deal with authority and adverse 
social situations; inability to control his rage; a need to 
isolate; complete intolerance for people other than his own 
family; and active suicidal and homicidal ideations.  These 
PTSD symptoms demonstrate, among other things, a persistent 
danger of hurting himself or others and grossly inappropriate 
behavior and are productive of total occupational and social 
impairment.  38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 
9411.

The Board has further considered whether or not the veteran's 
employment in 1993 and 1994 may be marginal within the 
meaning of 38 C.F.R. § 4.16, as requested by the Court.  
After review of the evidence, particularly, the financial 
documents submitted by the veteran's attorney in March 2001, 
the Board finds that in the case of the year 1993, on a 
facts-found basis, the veteran's adjusted income is below the 
poverty threshold for one person ($4,980.00 adjusted income 
v. $7,363.00 poverty threshold for 1993).  In apparent 
contrast, records show that in 1994 the veteran's income was 
above the poverty threshold ($7,710.00 for 1994).  SSA 
records report he earned $17,140.00, and his tax returns 
indicate he reported $14,602.00 adjusted income.  
Nonetheless, the Board finds that the record supports a 
finding that employment during 1994 is also marginal.  The 
evidence of record demonstrates that in this year he held 
five jobs with intermittent periods of unemployment.  In 
addition, treatment records, statements of employers and 
family, the veteran's own testimony, and his employment 
history-as described in detail above-demonstrate an utter 
inability to work in any environment other than one in which 
he really doesn't have to deal with people at all.

In summary, after review of all the evidence, the Board 
concludes that the December 3, 1993, VA outpatient reports 
constitutes a claim for an increased evaluation for the 
service-connected PTSD.  The Board further finds that the 
January 13, 1993, VA outpatient record shows an increase in 
the severity of the service-connected PTSD ascertainable 
within the year prior to the date of receipt of the claim for 
an increased evaluation for this disability.  The January 13, 
1993, VA outpatient record further demonstrates that the 
service-connected PTSD warranted a 100 percent evaluation at 
that time-under both that criteria effective prior to 
November 7, 1996, and beginning November 7, 1996.  
Accordingly, the appropriate effective date for the grant of 
a 100 percent evaluation for the veteran's service-connected 
PTSD is January 13, 1993.  38 U.S.C.A. §§ 1155, 5110; VCAA; 
38 C.F.R. §§ 3.102, 3.151, 3.157, 3.400, 4.7, 4.132, 
Diagnostic Code 9411 (1996) and 4.130, Diagnostic Code 9411.


ORDER

An effective date of January 13, 1993, for the award of a 100 
percent evaluation for service-connected PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

